Citation Nr: 0816770	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-28 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to an increased rating for chronic 
patellofemoral pain syndrome of the left knee with 
chondromalacia of the patella and osteochondritis dessicans, 
rated as 10 percent disabling prior to April 30, 2006, and as 
20 percent disabling since April 30, 2006; with a separate 
rating of 10 percent for arthritis since January 5, 2005.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, rated as noncompensably disabling prior to 
April 30, 2006, and as 20 percent disabling since April 30, 
2006; with a separate rating of 10 percent for arthritis 
since January 5, 2005.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1983 to June 1992.  
He was born in 1964.

In pertinent part, the veteran filed his claim for increased 
compensation for his bilateral knee disability in April 2002.  
This matter was brought before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a decision issued in October 2006, the Board granted 
service connection for a low back disability, claimed as 
secondary to chronic patellofemoral pain syndrome of the left 
knee; the Board also denied entitlement to service connection 
for a bilateral hip disability and a bilateral ankle 
disability.  The Board remanded the remaining two issues, 
then characterized as entitlement to an increased rating for 
chronic patellofemoral pain syndrome of the left knee with 
chondromalacia patellae and osteochondritis dessicans, 
currently evaluated as 10 percent disabling; and entitlement 
to an increased rating for chondromalacia of the right knee, 
currently evaluated as noncompensably disabling.  Contained 
in that remand was the stipulation that the issue of ratings 
for arthritis must be addressed in the context of the 
development.

Subsequent to the Board's decision with regard to the back, a 
10 percent rating was assigned for low back disability from 
January 5, 2005.  That issue is not part of the current 
appeal.

In a rating action in April 2008, the rating was increased 
for the right knee disability to 20 percent from April 30, 
2006; and the rating increased for the left knee disability 
to 20 percent from April 30, 2006.  These issues remain on 
appeal, as shown on the first page of the present decision.  

The RO also granted service connection for osteoarthritis in 
each knee, for which separate 10 percent ratings each were 
assigned, effective from January 5, 2005.  They were 
incorporated into the SSOC before the case was returned to 
the Board.  Since these issues were inextricably intertwined 
when the case was previously before the Board, they remain 
part of the current appeal.  There is no prejudice to the 
veteran to do so, and in fact, it is to his benefit.


FINDINGS OF FACT

1.  The veteran's right knee disability, as manifested from 
the date of his claim for an increased rating until now, has 
been more often than not of a moderate degree of impairment 
but less than severe.  

2.  The veteran's left knee disability, which is somewhat 
worse than but has symptomatology similar to his right knee, 
since the initial examination following his claim for an 
increased rating in April 2002, has been more often than not 
at a moderate rather than mild level of impairment although 
not yet severe; he has ongoing pain, giving way, increased 
pathology on repetitive movements, and instability for which 
he wears a supportive brace.  

3.  Degenerative changes have been present and progressive in 
both knees, as shown on X-rays and MRIs since about the time 
of the the initial examination after the veteran filed his 
claim for an increased rating in 2002.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for a rating of 20 percent, and no more, for a left 
knee disability, with a separate rating of 10 percent for 
arthritis, are shown to have been met since the date of the 
veteran's claim for an increased rating on April 4, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010-5260,  
5299-5257 (2007).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a rating of 20 percent, and no more, for a right 
knee disability, with a separate rating of 10 percent for 
arthritis, are shown to have been met since the date of the 
veteran's claim for an increased rating on April 4, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010-5260, 
5299-5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  




Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  The 
VCAA notice requirements apply to all elements of a claim.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed this claim for increased compensation in 
April 2002.  In a rating in March 2003, previouslt assigned 
ratings of 10 percent for the left knee and 0 percent for the 
right knee were continued.  In October 2003, the veteran 
filed a notice of disagreement with that decision.  
Additional clinical records were obtained and entered into 
the file.  An SOC was issued and additional correspondence 
was sent to the veteran in May 2004.  He timely filed a 
Substantive Appeal on a VA Form 9 in August 2004.  The Board 
remanded the case on these issues in 2006, since which time 
development has taken place and the ratings for his knee 
disabilities have been increased to 20 percent for each, plus 
additional separate ratings for bilateral knee arthritis.  In 
the aggregate, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied 

because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  In the present case, 
the notifications to the veteran were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disabilities affect him in his daily life.  
There is no prejudicial error shown.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Neither the veteran 
nor his representative has suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance.

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been substantially 
fulfilled as contemplated in Vasques-Flores, supra. 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

When an increase in the disability rating is at issue, it is 
generally the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in any increased rating case, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board does not find that staging is required 
herein based on the evidence of record, although, as 
discussed below, we are modifying assigned effective dates.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (for 
impairment of the knee), a 10 percent disability evaluation 
requires slight recurrent subluxation or lateral instability.  
A 20 percent evaluation requires moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  Under 
DC 5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this code.

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has the 
separate conditions of arthritis and instability of a knee 
can receive separate ratings under Diagnostic Codes 5003 and 
5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When a 
knee disorder is already rated under DC 5257, the veteran 
must also have limitation of motion (at an otherwise 
noncompensable level) under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98; 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under DC 5260 or 
DC 5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating.  In the alternative, a 
compensable rating may be granted by virtue of 38 C.F.R. § 
4.59.

In VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004), the General 
Counsel held that, when considering DCs 5260 and 5261 
together with 38 C.F.R. § 4.71, a veteran may receive a 
rating for limitation in flexion only, limitation of 
extension only, or separate ratings for limitations in both 
flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC 5261 (leg, limitation of extension).  Where 
a veteran has both a limitation of flexion, and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative.

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis, and DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  
Specific diagnostic code provisions relate to arthritis, as 
others are available for rating limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993) 
(functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded).

In reviewing this matter, the Board notes at the outset that 
if a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2007).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See also Brady v. 
Brown, 4 Vet. App. 203 (1993).

III.  Factual Background and Analysis

In-service and post-service clinical records are in the file 
for comparative purposes, including his arthroscopic surgery 
on the left knee in 1992.

The veteran filed his claim for increased compensation for 
his knees in April 2002.  He claimed at that time that his 
disability had increased.  However, he stated that no private 
physician had examined him, so that he had no records to 
submit.

On VA examination in January 2003, the veteran said that his 
left knee caused him constant aching pain over the anterior 
aspect with constant swelling and painful limited motion of 
the left knee.  He said the knee was weak and gave way daily.  
The left knee pain would get worse with climbing even 10 
stairs, kneeling or squatting but was not affected by 
standing or walking.  He wore a neoprene corset on the left 
knee about 2 hours each day.  The left knee had painful 
motion but no locking.  Except for not wearing a corset on 
the right knee, the reported symptoms were exactly the same 
as in his left knee.  The examiner said he had normal shoe 
wear and he reported no flare-ups.  He said he did not take 
pain medications, had no dislocations or subluxations and no 
inflammatory arthritis with fever, skin changes or swelling 
of peripheral joints.

On examination, he demonstrated an episodic limp.  He 
required no cane or other assistive device.  He performed 20% 
of normal squatting and went no further due to hip pain.  
There was no evidence of pain on motion of the knees.  The 
examiner reported that the left and right knees looked normal 
except for very faint anterior surgical scars on the left 
knee which were well healed.  There was no swelling and no 
tenderness when the patellae were pressed against the femur.  
The knees both flexed 0-140 degrees without pain.  The 
ligaments were intact to varus and valgus stress.  He had 
normal drawer signs.  There was no effusion or muscle 
wasting.  Leg lengths were equal; there was no ankylosis and 
normal callosities.  X-ray of the right knee was read as 
normal; X-rays of the left knee showed a moderate-sized 
defect in the medial femoral condyle and mild narrowing at 
the patellofemoral joint.  There were possible intra-
articular calcified loose bodies within the left knee.

Based on the above clinical data, in the rating action in 
March 2003 from which this appeal was taken, a 10 percent 
rating was continued for the left knee and a 0 percent rating 
was continued for the right knee. 

The veteran vociferously argued that the VA examination had 
been inadequate and that the examiner had not been entirely 
professional, appropriate, or accurate.  He promptly 
scheduled a private orthopedic consultation to provide 
evidence to contradict the findings reported above, and to 
reflect his increased pathology.

The veteran submitted additional private clinical evidence 
from an orthopedic center, dated in August 2003.  He gave a 
history of both knees giving him problems, the left worse 
than the right, and having had surgeries on the left.  The 
knees were both painful, particularly in the bent-knee 
position.  In the left knee, the veteran said he could feel a 
palpable loose body which presented laterally.  X-rays, 
including weightbearing films, showed slight narrowing of the 
medial joint space on both knees with evidence of mild early 
arthritis of the medial compartments of both knees.  On the 
patellar view, he had lateral tracking of both patellae; and 
on the lateral view; he had evidence of bilateral patellar 
baja or patellar infera.  On the weightbearing film on the 
left, he had signs of a defect of the intercondylar area and 
spurring in that area.  There was also some spurring under 
his patella on the left knee, but no loose body was detected.

The examiner noted that the left knee showed no major 
effusion.  The ligaments appeared intact although he had 
significant crepitance with patellofemoral joint flexion and 
extension and loading of the patellofemoral joint was 
painful.  There was no major tenderness of the joint lines.  
He had grating of the patellofemoral joint on the right, not 
as severe as on the left.  Diagnoses were patellofemoral 
arthrosis, bilaterally, more severe on the left than the 
right, and bilateral patellar infera or contracture of the 
infrapatellar tendons.  He also had evidence of old 
osteochondritis dissecans in the more symptomatic left knee, 
and based on history, probably a loose body in that knee.  
Recommendations would have included an anti-inflammatory drug 
but for his acid reflux problems, so Tylenol for pain was 
suggested.  Physical therapy was also suggested and 
procedures could be recommended in the future for cleaning up 
the joints.

Another report is of record from the above private orthopedic 
center, dated in January 2004.  The veteran was having 
ongoing bilateral knee pain as well as problems with his back 
and hips.  X-rays were noted to have shown bilateral 
degenerative changes, less severe on the right than the left.  
On examination, he had marked tightness in his hamstrings 
muscles.  Reflexes were intact and pulses were good.  He was 
able to walk around the room but only with his knees partly 
flexed.  There was no marked effusion of either knee on 
examination.  He had definite patellofemoral crepitance in 
both knees.  There was joint line tenderness, medially, in 
both knees.   

The physician described the veteran's impairment as 
significant.  He was unable to squat down without having 
considerable difficulty getting back up.  Once he got down, 
he had pain and then he had to use something to hold onto so 
he could pull himself back upright.  If he would sit for very 
long and did not move his knees around, when he arose he 
would have significant pain in both knees.  He would also get 
very stiff and had pain in the knees at night; he would wake 
up every couple of hours and would then have to move his 
knees.  He was able to work a half day or so daily, but even 
that caused knee pain.  A Palumbo brace, exercises, and 
conservative care were recommended and, if all else failed, 
arthroscopic surgery was an option.

Some Social Security Administration (SSA) records are in the 
file, some of which are from VA examinations including knee 
evaluations.

On VA examination in January 2005,  the veteran reiterated 
his history of bilateral knee problems, left worse than the 
right, and having had surgery for the left knee.  He was 
taking Aspirin for pain and had worn a neoprene brace with 
some improvement over the years.  As for functional 
limitations, he said he was able to stand for one hour and 
able to walk less than a mile.  The left knee would give-way 
and the pain was bilateral.  He had stiffness and locking 
episodes 1-3 times per month on the left side.  There had 
been repeated effusion  of both knees and moderate flare-ups, 
which caused problems walking, particularly on locking up, 
and he would then have to manipulate the loose materials back 
into place.  This could last for hours and involved both 
knees.  He said he had had to take a sedentary job because of 
his joint pain.  He also no longer participated in sports, 
mow the lawn, or even carry dishes.  The weightbearing limb 
was impacted and he had a slight limp on the left.  There was 
demonstrated wear on the outside of the heel of his shoe.  
Left knee flexion, active and passive, was -20 to 140 with 
pain starting at 120 degrees through 140 degrees; there was 
additional limitation of motion on repetitive use due to 
pain.  On the right, flexion was -10 to -140 degrees, with 
pain starting at 130 degrees without additional limitation of 
motion on repetition.  Examination of extension showed 
limited movement of -20 degrees and even increased problems 
on repetition. All other ranges of motion are recorded and 
show similar limitations in both knees, worse on the left 
than the right.

X-rays and magnetic resonance imagining (MRI)s were taken of 
both knees.  While X rays were reportedly relatively normal, 
both MRI's showed degenerative changes.  In the right knee, 
he had minimal subcortical sclerosis in the medial femoral 
condyle.  In the left knee, he had degenerative changes in 
the medial compartment with some thinning of the 
cartilaginous surfaces and subcortical cystic changes in 
keeping with geodes.  There was minimal cartilaginous 
thinning of the femoral condyle.  

Pursuant to the Board's remand, the veteran underwent a 
special VA orthopedic examination in December 2006, the 
report of which is of record.  He again gave a full history 
of his bilateral knee problems.  He had bilateral stiffness, 
weakness, and swelling, again the left being worse than the 
right.  His pain was constant, averaging 5-6/10, and would 
escalate to 8/10 about 3-4 times a week.  He had a feeling of 
giving way, but no dislocation, per se.  His several years of 
working as a computer IT specialist was noted to be semi-
sedentary due to his knees, and he avoided bending and 
squatting activities which placed added pressure on his 
knees; he did no sports.  He could walk about 30 minutes and 
then had to rest for 30 minutes.

On examination, he initially walked without a limp but with 
repetition of movements, he developed a limp.  He was unable 
to do the heel gait due to pain.  Repetition caused guarding 
of activities and slowing down.  There was no ankylosis.  
Flexion was passive, 0-135 degrees on the right and 0-125 
degrees on the left.  He developed pain on the right at 130 
degrees and 120 on the left.  Extension (passive) was -5 
degrees on the right and 0 to -05 on the left with comparable 
-10 degrees on active extension.  Medial and collateral 
ligaments were stressed at normal.  He had patellofemoral 
joint tenderness with pressure over both patellae.  

X-rays showed mild narrowing of the medial compartment of 
both femoral tibial joints and medial meniscus pathology 
could not be ruled out.  There was spurring arising from the 
superior margin of the left patella.  An ossified body was 
noted just inferior to the posterior aspect of the patella on 
the lateral view.  He had fairly well corticated margins 
which was felt to possibly reflect residuals of a remote 
evulsion injury.  The examiner noted that there had been 
objective evidence of instability during the examination in 
the right knee; and in both knees, repetitive motions caused 
additional loss of function as identified, and pain caused 
major functional impact.  MRI's showed a large loose body in 
the left knee with mild tricompartmental marginal spurring, 
grade 1-2 chondral changes in the patellofemoral joint and an 
old healed osteochondral lesion.  MRI of the right knee 
showed grade-1 chondral changes.  

In assessing the veteran's ongoing bilateral knee problems, 
it is recognized that one knee is often somewhat worse than 
the other, but symptomatically they are not that far apart 
when it comes to demonstrated functional impairment.  And, 
while his left knee has been surgically treated, and shows 
somewhat more significant functional loss, nonetheless, he 
has giving way on a regular basis in both knees, considerable 
functional impact with repetitive motions, and has 
significant limitations on his daily living due to his knee 
disabilities.  

It is also noteworthy that, ever since he candidly reopened 
his claim in 2002 with the statement that he had had 
deteriorating knee problems but had not seen a doctor, and 
thus could not supply clinical details, he has been examined 
and re-examined, by both VA and private specialists.  The 
most credible and thoughtful of the clinical findings by 
private and VA experts are entirely consistent with one 
another, and in great part support the veteran's allegations.  
Uniformly, there have been unequivocal findings reflective of 
osseous changes in both knees.  Accordingly, his arthritic 
involvement is not newly found, but has been present since 
very shortly after his claim, if not at that time (a fine 
point which need not be reviewed, since he cannot be 
penalized for not have an examination prior to VA scheduling 
him for one and the grant herein takes that into 
consideration with the effective date being afforded to the 
veteran in the grant).  

The Board concludes that both knee disabilities are of a 
generally moderate but not yet severe degree, and have been 
so; and that a 20 percent rating is warranted for each knee 
from the date of his claim for increased rating, April 4, 
2002.  In addition, he is entitled to the 10 percent assigned 
for each knee for arthritis (but no more under the cited 
criteria) from that same date.  This implies no particular 
error by the RO, but invokes the doctrine of reasonable 
doubt, which has been found to be raised herein and is 
resolved in his favor. 

IV.  Additional Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, frequent periods of hospitalization due to 
his bilateral knee disabilities.  He is settled into a 
sedentary job which he has had for several years, and the 
functional impairment he exhibits from an occupational 
standpoint is taken into account in the ratings herein 
assigned.  There is no evidence that the service-connected 
knee disability presents an unusual or exceptional disability 
picture. The Board finds that the veteran's symptoms are 
consistent with the criteria in the Rating Schedule.

The Board finds that the disability picture is not unusual or 
exceptional, and does not render impractical the application 
of the regular schedular standards.  Therefore, the Board 
concludes that the question of an extra-schedular rating has 
not been raised, and need not be further herein addressed.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, as a noted above, in view of the Court's holding in 
Hart, supra, the Board has considered whether the case calls 
for staged ratings for his service-connected bilateral knee 
disability, as the Court indicated can be done in this type 
of case.  However, upon reviewing the longitudinal record in 
this case, we find that the increases granted herein should 
be awarded from the effective date of his reopened claim in 
April 2002.  


ORDER

A rating of 20 percent for left knee disability with the 
separate rating of 10 percent for arthritis is granted 
effective from the date of the veteran's claim for increased 
rating, April 4, 2002, subject to the regulatory criteria 
relating to the payment of monetary awards.  

A rating of 20 percent for right knee disability with the 
separate rating of 10 percent for arthritis is granted 
effective from the date of the veteran's claim for increased 
rating, April 4, 2002, subject to the regulatory criteria 
relating to the payment of monetary awards.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


